Title: Enclosure: Report of a Committee Appointed to Obtain Information on Manufacturing in Providence, [10 October 1791]
From: Richmond, William,Committee Appointed to Obtain Information on Manufacturing in Providence
To: 



[Providence, October 10, 1791]

The Committee appointed on the 19th. July last, to obtain a Statement of the Manufactures in this Town &c. asks Leave to report.
That they have obtained from the several Manufacturers the Information contained in the following Statements.
Hat Making.
Quantity manufactured in the Year 1790.

121
Beavers, at 8 Dolls. each,
1327
Castors, at 18 to 48 Dollrs. pr. Dozen
4564
Felts, of diff. Qualities, from 5 to 12 Dolls. ⅌ Dozen.

The Increase of the Business the present Year computed at One Third of the whole Amount of what was manufactured the Year past.
This Business was established in this Town in the Year 1730, of late great Improvements have been made and we flatter ourselves, that in a short Time Hats made in this Town will equal any imported in Elegance, as they always have in Durability exceeded them, owing to the Excellency of the Materials. The Quantity manufactured might be greatly encreased (except in Hats made of Beaver) was the Sale sufficiently extensive, and consequently the Prices might be diminished—altho it is allowed that Hats made in America are now sold as low in Proportion to their Quality, as those imported, the foreign Coarse Hats being very unprofitable to the Purchaser. And as the Country abounds with Materials, it is our Opinion that the Manufacture might in a short Time be extended to the full Consumption of the United States—and Hats become a great Article of Exportation if the Impediments were removed—some of which (as it appears to be the Wish of the Hon. the Secretary of the Treasury) we shall take the Liberty to mention. The Scarcity of Beaver and some other Furrs, produced in the Back Country is a great Impediment, which arises not from the Nature of the Country, but from other Nations being principally possessed of the extensive Furr Trade of the vast Continent, which enhances the Prices of Furrs so greatly, that Beaver Hats, which before the Revolution was sold at 5 Dollars, and sometimes at a Guinia, cannot now be afforded at less than 8Dolls. while the Price of Wool Hats are diminished considerably. If this Trade was commanded by the United States, it might prove a great Source of Wealth, exclusive of the manufacture of Furrs among ourselves. The Duty on imported Hats is so small that it does not operate as a Check on Importations, where long practised, especially where Trade is managed by the Agents of Foreigners, who thro regard to the Interest of the Houses which employ them will do all in their Power to discourage the Manufactures of the Country where they acquire their Wealth. The Manufacturers in the Eastern States still feel the good Effects of a heavy Impost which some Years past was laid on foreign Hats, but even in those States Importations are again made, which if attended with success must operate greatly to our Discouragement from which Government alone can defend us.
The necessary Trimmings, Bow Strings, &c. which are almost entirely imported, might, in our Opinion, with a small Governmental Encouragement, be manufactured among ourselves.
As to the mineral Substances necessary to coloring we pretend not to judge, as we are ignorant of the Expence attending their Preparation.
Block-making.
3496 Feet made in the Year 1790.
No return since. Workmen more than get Employ. Materials Plenty, and easily obtained.
Tanning & Currying.


In this Town and Vicinity the present Years Stock 


in Hides Tanned
3010


Calf Skins,
3226


Goat
451


Sheep,
1710


Hides curried, for diff Uses,
1325


Calf   Do.
4278



Goat,
451


618 pr. of Boot Legs, from 1 to 2½ Dolls. pr.



Calf Skins, 18 Dolls. pr Doz.



The Embarassment on the Business of Tanning and Currying at present and for some Time past hath been very considerable, owing to the large Quantities of Leather imported from the West Indies, the Duty on which is small in Proportion to many other Articles. We hope the Subject will be duly considered by the Hon. A. Hamilton, and such Information given to Congress, as may be proper and beneficial to those who carry on so great and necessary a Branch of the mechanic Business.
Saddle & Harness-making.
Made within one Year past.
999 Saddles, from 6 to 14 Dolls.
164 Sets Harness, for 4, 2 & 1 Horse Carriages,
This Business might be carried on to a much greater Extent, if there were sufficient Sales for the Work, considerable Quantities of which are Yearly exported.
Fringe and Web-weaving
Made in 1790—1100 yd. Girth Webb—1350 yds. Fringe, 360 yd Lace. equall to any, and at a lower Rate than can be imported, so that the Maker (Jonathan Hill) wishes for nothing but to be known.
Woolen Cloth.
Manufactured in this Town & Vicinity, in the Year 1790 in the Factories & private Families, 30,000 yds. of all Qualities—a proportionable Quantity the present Year and was the raising of Sheep duly encouraged, a sufficient Quantity might be manufactured for the whole of the Inhabitants.
Boot & Shoe-making
Shoes made within one Year past, 15,356 Pair, from ⅔ds to 1½ Dolls. Boots, 215 pr. from 3⅓ to 8 Dolls.
The Embarrassment this Business labours under is the Importation from Europe, which tends to undervalue the Price of our Work to the great Discouragement of our Workmen

Nails.
Manufactured in this Town, in 1790.


3,000,000,
Prices
20d ⅌. Hund.
Drs.
Cents




10d ⅌. H.
1





 8d ⅌. H.

88




 6d. ⅌. H.

75




 4d ⅌. H. (cut)

33




 3d ⅌. H.

25




 2d ⅌. H.

21


As the Materials for carrying on this Business, abounds in the Country; and as many Country Peoples, Boys, as well as Men work at it in the Winter Season, it appears, that Nails have and may still be manufactured cheaper than can be imported, especially since we have Slitting Mills sufficient to furnish the whole Country with Rods.
Edge Tools
4500 Scythes, Axes, & Drawing Knives, made in the Year 1790. As to Materials the like Observations may be made as in the foregoing Business.
Clock-making.
From January to August, 1791—has been made 6 Eight Day Clocks, from 33⅓ Dolls. to 40 Dolls. Might with the same Hands be made 3 Times that Number. There is as many if not more imported from Europe, than made in this Country.
Chocolate Manufacture.
Made in the Year 1790, 60,000 lbs @ 9d ⅌ lb.
Much the same Proportion continues to be made, but the Duty on Cocoa so much exceeds the Duty on imported Chocolate, that if continued will discourage my Increase of that manufacture.
Soap and Candle-making.






In 1790—
Candles made,
40,000 lb.
@ 6d ⅌ lb.


Hand Soap,
10,000,
@ 5d ⅌ lb.


and continues in the same Proportion but labours under Embarrassment by Reason of large Quantities imported into the Southern States, with very little Profit to the federal Chest.

Coach and Chaisemaking
Made in 1790—56 Carriages of diff. Sorts.
Silver and plated Work


Made in 1790—
 100 pr. Silver Buckles.


1400 pr. Plated Do.


  80 Doz. Silver Spoons diff. Sizes.


This Business might be generally extended, especially in plated Work, there being more Hands than are fully employed—and large Sums, are sent to Europe, particularly for Coach & Chaise plated Harness Trimmings, which might be as well made here, and more durable, at nearly the same Prices.
Card-making.
Made 1790—2550 Pair, and by a Return for 6 Months past, it appears there has been made
100 Dozen Cotton, @ 8 Dolls ⅌ Doz.
and 120 Doz. Wool, @ 5 D. ⅌ Doz.
As this is a most necessary Business, so it is most profitable to the Public, as it employs Numbers of poor Children, who, while they are earning Somthing towards their Subsistence, are prevented from contracting bad Habits, and are introduced thereby to a Habit of Industry, by which we may hope to see them become useful Members of Society. It were to be wished that the Wire could be drawn in this Country.
Brass-founders Work.
Of all Kinds made in this Town Yearly to a large Amount, but by Reason of the great Variety of Articles, the Prices cannot be ascertained, but the Makers say as cheap, if not cheaper, and as good, if not better, than any imported from Europe.
Engines for extinguishing Fire!
There has been one made this season, equal to any that have been imported, and the Maker Daniel Jackson is ready to receive Orders for any Size, from 266⅔ds to 933⅓ Dolls Price.
Joiner’s & Moulding Tools.
Made annually to the Amount of 1000 Dollrs, the particular Prices, by Reason of the great Variety cannot be ascertained but are at present sold something higher than those imported—the Workmen not having full Employ—but as the Materials are so easily obtained the Prices might be reduced upon Par with imported Tools if there was Vent for large Quantities.
Paper Manufacture
From the 1st. of January to 1st. October, 1791 has been made in this Town.


1584
Rh. Writing Paper, the average Price 2⅛ Dolls ⅌ R.


340
Rh. Printing,
@ 1⅔ds


840
Wrapping,
@ ⅚th. D.


153
Groce fine Paste Boards,
12 Dolls. ⅌ Groce.


3000
lb. Sugar Loaf Paper,
@ 8⅓ Dolls. ⅌ Hund.


2000
lb Candle Do.
@ 8½ D. ⅌ H.


7300
lb Sheathing D
@ 3¼ D. ⅌ H.


4800
lb Paste Boards}  Do for Bookbinding
@. 4 D: ⅌ H


Paper, at present the most estensive Branch of Manufacture that is carried on in America, labours under great Disadvantages by Reason of the great Importations of the various Kinds of Coarse Paper, such as Paste Board, Sugar Loaf & Sheathing Paper.
Leather Dressing & Glove-Making.
From the 1st. of January to 1st. October, 1791


Skins, wash Leather dressed,
125 Doz. @ 3 Dolls. ⅌ Doz.


Ditto, tanned for Card Leather,
125 Doz. @ 3⅓ Dolls. ⅌ D.


Women’s long Gloves made,
200 Doz. @ 3⅓ ⅌ Doz.


Do. Habit,
583 Doz. @ 3 Dolls.


Slit & rolled Iron Work
There is in the Vicinity of this Town, a Slitting Mill, which in the Year 1790, slit about 50 Tons Nail Rods—at the same Place was made 50 Doz. Iron Shovels, which now sell, the best made at 8 Dolls. ⅌ Doz. but if the Business was extended so as to employ 3 Master Workmen there might be enough made to supply all the New England States, and the best Kind sold at 7 Dolls. ⅌ Doz. There is also some Iron Hoops rolled at the same Mill.

Cotton Goods


Of
diff
Sorts manufactured from 1st. Jany to 1st. October, 1791.


In
Mess Almy & Browns Factory.   No Return.


In
Mr. Wm. Potters,
2164 yds.


M Lewis Pecks
2500 Do.


Mr. Andrew Dexters,
 466 Do.


Mr Jas. McKerns,
 700 Do.


The Prices by the Piece are



Double twilled Cord,
⅔ ds Dolls. ⅌ Yd.


Do. Fancy Cord,
⅔ ds Doll.


Jeans, on an Average,
⅓ ds. Doll.


Fustians,
15½ Cents


As this Manufacture is growing in Consequence, and engages the Attention of Gentlemen not immediately concerned in the Mechanic Arts we doubt not it will find able Advocates—therefore think it unnecessary to enlarge in this Place.
There is large Quantities of Cabinet and Chair Work Cordage, Coppersmiths, Braziers and Pewterers Works made in this Town, of which we have been able to obtain no regular Statement but the Manufacturers of Pewter complain that they labour under a great Discouragement by being obliged to work large Quantities of old Pewter, which being of a base Quality, imported from Bristol and Liverpool, and sold here for London-make, they cannot, by Reason of the Scarcity of Block-Tin, make it equal to the London Standard, and at the same Time work up all the old Pewter in the Country.
Your Committee have only to remark upon the foregoing Statements, that if there is any Thing expressed, which should be thought forward in pointing out the Impediments attending the Prosecution of any Branch of Manufactures they are persuaded it arises from an honest Zeal for promoting the best Interest of the United States—and in full Confidence in the parental Regard of the Supreme Legislature of the Union. And it is the Boast of Americans, that instead of living under a Government which spurns at the Subject, for the Representation of any Thing that operates as a Grievance, those who fill the first Offices in Government are encouraging them to make such Representations, as may serve to give necessary Information; and we doubt not that altho there are very few in Congress whose immediate Interest is concerned, yet a sincere Regard for the general Interest will animate that truly honorable Body to give all the Encouragement which they can (consistent with a proper Regard to the Revenue) to that Class of Citizens who in Proportion to their Property pay so large a Share of the public Expence.
Signed by Order and in Behalf of The Committee,

William Richmond, Chairman
Provd. Oct: 10, 1791.
A true Copy from the Journals:
B: Wheeler, Secy to the Ass.

